DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure statement filed 29 September 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8, 9, 11 – 14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriya et al; (Publication number: US 2015/0009132 A1), hereafter Kuriya.
Regarding claim 1:
	Kuriya discloses a method for dynamically adjusting user interface (Kuriya ABSTRACT), comprising: 
 	displaying a user interface (Kuriya Figure 4 illustrates applications corresponding to claimed user interface), wherein the user interface partially displays a first block (Kuriya discloses displaying an application corresponding to the claimed first block in a gradually sliding manner [0038]. Figure 5 of Kuriya illustrates the applications B as partially displayed) and the first block comprises at least one layer (Kuria Figure 4 – each block including the first block included displayed content and a border); 
 	monitoring a first moving direction of a first specific object (Kuriya [0024] detector 124 detects direction of HMD); 
 	in response to determining the first specific object moves toward the first block, moving at least one of the at least one layer in the fist block toward a reference point in the user interface (Kuriya Figure 5 illustrates the center of the application block is moved into a center point of a front direction of the HMD; [0027 – 0029] [0038]).

Regarding claim 2:
	Kuriya discloses the method according to claim 1, wherein the first specific object is a head-mounted display for displaying the user interface (Kuriya Figure 1 100).




Regarding claim 3:
	Kuriya discloses the method according to claim 1, wherein the at least one layer of the first block comprises an outline layer and a content layer, and the step of moving the at least one of the at least one layer in the first block toward the reference point in the user interface comprises: synchronously moving the outline layer and the content layer toward the reference point in the user interface (Kuriya Figure 5 – both the application content and the border of the application are moved together in a gradual manner toward center of front direction of the HMD).

Regarding claim 4:
	Claim 4 is similarly rejected for those reasons discussed above in claim 3.

Regarding claim 8:
	Kuriya discloses the method according to claim 1, wherein the reference point in the user interface is a center point in the user interface (Kuriya Figure 4 the center of the front direction “front” corresponds to a center point of the application interface as illustrated).

Regarding claim 9:
	Kuriya discloses the method according to claim 1, wherein the moved first block is completely presented in the user interface (Kuriya Figure 5 – see last step in sequence).

Regarding claim 11:
	Kuriya discloses an electronic device (Kuriya ABSTRACT; Figure 1 100), comprising: a display (Kuriya display 103; [0021]);
 	 a storage circuit storing a plurality of modules (Kuriya [0089 – 0090]); and 
 	a processor, coupled to the storage unit and the display (Kuriya [0089 - 0090]), and accessing the modules to execute the steps of: 
 	controlling the display to display a user interface (Kuriya Figure 4 illustrates applications corresponding to claimed user interface), wherein the user interface partially displays a first block (Kuriya discloses displaying an application corresponding to the claimed first block in a gradually sliding manner [0038]. Figure 5 of Kuriya illustrates the applications B as partially displayed), and the first block comprises at least one layer (Kuria Figure 4 – each block including the first block included displayed content and a border); 
	monitoring a first moving direction of a first specific object (Kuriya [0024] detector 124 detects direction of HMD); 
 	in response to determining that the first specific object moves toward the first block, moving at least one of the at least one layer in the first block toward a reference point in the user interface (Kuriya Figure 5 illustrates the center of the application block is moved into a center point of a front direction of the HMD; [0027 – 0029] [0038]).


.

Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 2.
Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 9.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 1 (and also for those reasons disclosed by [0106]).












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 – 7 and 15 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriya.

Regarding claim 5:
	Kuriya (as described above in claim 1), does not disclose the method according to claim 1, wherein the first specific object is an eye of a user of the head-mounted display, and wherein the first moving direction of the first specific object is characterized as a rotation direction of the eye of the user of the head-mounted display.
	However, Kuriya further discloses information on a line of vision may be used to perform the selection of an application (Kuriya [0062]).
	Therefore, it would have been obvious to modify Kuriya wherein the first specific object is an eye of a user of the head-mounted display, and wherein the first moving direction of the first specific object is characterized as a rotation direction of the eye of the user of the head-mounted display, as claimed, because such a modification would be based on simple substitution of one known element for another producing a predictable result. More specifically, the line of vison and HMD direction information both perform the same general and predicable function of allowing selection of the application. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 6:
	Kuriya (as modified above in claim 5) discloses the method according to claim 5, wherein a gaze point of the user has a moveable range in the user interface (disclosed in combination of line of vison and Figure 4 and 5 as the front direction defines a moveable range for detecting line of vision), the first block is located outside the moveable range, and the step of moving the at least one of the at least one layer in the first block toward the reference point in the user interface comprises: defining the gaze point of the user in the  moveable range as the reference point, and moving the at least one layer of the first block to the gaze point (disclosed in combination of line of vision detection with Kuriya Figure 4 and 5 as the front direction of the application interface includes a center point in which the application B is gradually moved toward).

Regarding claim 7:
	Kuriya (as modified above in claim 5) discloses the method according to claim 6, wherein the user interface further comprises a plurality of other blocks (see Kuriya Figure 4 showing other applications), and the gaze point is closest to the first block (Kuriya Figure 5 – line of vision closest to application as application gradually moves toward the front direction).

Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 5.
Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 6.
Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 7.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriya in view of Richard Li (Publication number: US 2021/0103336 A1), hereafter Li.

Regarding claim 10:
	Kuriya does not disclose the method according to claim 1, wherein before the step of moving the at least one of the at least one layer in the first block toward the reference point in the user interface, the method comprises: monitoring a second moving direction of a second specific object; moving the least one of the at least one layer in the first block toward the reference point in the user interface in response to determining that the second moving direction corresponds to the first moving direction, or else not moving the first block.
	However, Li discloses head and eye-based gesture recognition. More specifically, Li discloses causing the wearable device to perform an action based on a determination that a head movement and eye movement correspond to a trigger for an action. In Li, the action is only performed when correspondence between eye movement and head movement cause the trigger for the action, otherwise the action is not performed. (Li Figure 6 630 and 640; note a motion of a user eye corresponds to a second specific direction of the second object).
	It would have been obvious to modify Kuriya wherein before the step of moving the at least one of the at least one layer in the first block toward the reference point in the user interface, the method comprises: monitoring a second moving direction of a second specific object; moving the least one of the at least one layer in the first block toward the reference point in the user interface in response to determining that the second moving direction corresponds to the first moving direction, or else not moving the first block, as claimed. Those skilled in the art would appreciate the ability to significantly reduce the probability of false positives while reducing power consumption of the device (Li [0015]).

Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 10.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623